DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein the border part of the bottom plate comprises a first border part outside the perimeter of the plurality of additional outlets for heated air; and a second border part inside the perimeter of the plurality of additional outlets for heated air and lower in height than the first border part.” The claim is indefinite because the limitation “a second border part inside the perimeter of the plurality of additional outlets for heated air” would comprise the open space defined by perimeter of said plurality of additional outlets for heated air, this open space is not part-of the bottom plate. Furthermore, the limitation “lower in height than the first border part” is confusing because it is open to conflicting interpretations; for 
“wherein the border part of the bottom plate comprises a first border part extending downwardly from opposite from the first border part, extending downwardly from  being dimensionally longer in a vertical direction.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Choo (KR 2003086080 A) in view of Li (CN 203634029 U).

    PNG
    media_image1.png
    1027
    1824
    media_image1.png
    Greyscale
 
Regarding Claims 1-2 and 9, Choo discloses an oven comprising: a main body (see Fig. 1, the cooking range body); a cooking chamber (see 20) formed inside the main body and including a bottom wall (taught by Li, see discussion of Li below); a burner (21) provided below the bottom wall of the cooking chamber and configured to generate heated air; a door (see Fig. 1) arranged to open or close the cooking chamber; a bottom plate (40) provided to cover the bottom wall of the cooking chamber and to be spaced apart from the bottom wall of the cooking chamber; and an outlet for heated air formed between an end of the bottom plate (40) facing the door and the bottom wall of the cooking chamber, such that the heated air generated from the burner is discharged toward the door (see the space formed between the at least one moving hole for heated air indicated in annotated Fig. 2 above and the bottom plate 40); further comprising: a supporting plate (30) coupled to the bottom wall of the cooking chamber between the bottom plate (40) and the bottom wall, and including at least one moving hole for heated air formed at an end of the supporting plate (30) facing the door (see the at least one moving hole for heated air indicated in annotated Fig. 2 above); wherein the at least one moving hole for heated air comprises a plurality of moving holes for heated air separately arranged along a left to right direction of the cooking chamber (see the plurality of moving holes for heated air indicated in annotated Fig. 2 above), each moving hole for heated air of the plurality of moving holes for heated air having long sides extending in the left to right direction of the cooking chamber and short sides extending in a front to back direction of the cooking chamber (see the at least one moving hole for heated air indicated in annotated Fig. 2 above).
Choo suggest a bottom wall but does not explicitly disclose the claimed bottom wall.
Li teaches an oven comprising: a bottom wall (indicated in annotated Fig. 2 below) which supports a supporting plate (4).

    PNG
    media_image2.png
    548
    1164
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Choo to comprise a bottom wall as taught and/or suggested by Li, in order to provide a support surface for said supporting plate.  
Regarding Claim 8, Choo in view of Li discloses a distance between the end of the bottom plate facing the door and the bottom wall of the cooking chamber, which defines the outlet for heated air. 
Choo in view of Li does not disclose wherein said distance is greater than or equal to approximately 6.9mm and less than approximately 10mm in a vertical direction of the cooking chamber.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Choo in view of Li wherein said distance is greater than or equal to approximately 6.9mm and less than approximately 10mm in a vertical direction of the cooking chamber, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. a distance between the end of the bottom plate facing the door and the bottom wall of the cooking chamber, which defines the outlet for heated air ), discovering the optimum or workable ranges (of said distance) involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Li as applied to claim 2 above, and further in view of Rogers (US 2,207,358).
Regarding Claims 3-6, Choo in view of Li does not disclose further comprising: a guide bracket provided between the bottom plate and the supporting plate to guide the heated air from the at least one moving hole for heated air to the outlet for heated air; wherein the guide bracket is coupled to the supporting plate to cover the at least one moving hole for heated air; wherein the guide bracket comprises a first portion directed to the outlet for heated air; a second portion coupled to the supporting plate; and a third portion connecting the first portion 
Rogers teaches an oven comprising: a guide bracket (see 26) provided on a supporting plate (12) to guide the heated air from at least one moving hole for heated air (25) to the outlet for heated air (similar to guide brackets 32 disclosed by Choo); wherein the guide bracket (26) is coupled to the supporting plate to cover the at least one moving hole for heated air (25); wherein the guide bracket comprises a first portion (e.g. the upper 1/3 of the guide bracket 26) directed to the outlet for heated air; a second portion coupled to the supporting plate (e.g. the lower 1/3 of the guide bracket 26 attached or coupled to the supporting plate 12); and a third portion connecting the first portion to the second portion (e.g. the middle 1/3 of the guide bracket 26) and including a slope (the third portion of bracket 26 is curved) opposite the at least one moving hole for heated air (25); wherein the first portion (e.g. the upper 1/3 of the guide bracket 26) is located in a position higher than the second portion (e.g. the lower 1/3 of the guide bracket 26 attached or coupled to the supporting plate 12).

    PNG
    media_image3.png
    656
    489
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Choo in view of Li to further comprise: a guide bracket provided between the bottom plate and the supporting plate to guide the heated air from the at least one moving hole for heated air to the outlet for heated air; wherein the guide bracket is coupled to the supporting plate to cover the at least one moving hole for heated air; 
Regarding Claim 7, Choo in view of Li does not explicitly disclose wherein the slope of the third portion includes an angle of approximately 30 degrees or greater and approximately 40 degrees or less relative to a horizontal line extending along a front to back direction of the cooking chamber to pass a point of contact between the second portion and the third portion.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Choo in view of Li wherein the slope of the third portion includes an angle of approximately 30 degrees or greater and approximately 40 degrees or less relative to a horizontal line extending along a front to back direction of the cooking chamber to pass a point of contact between the second portion and the third portion, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. a third portion comprising a slope; the third portion is curved), discovering the optimum or workable ranges (of said slope) involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Li as applied to claim 2 above, and further in view of Paller (US 2017/0016617 A1).
Regarding Claims 10-11, Choo in view of Li does not disclose further comprising: a plurality of additional outlets for heated air formed to pass through the bottom plate such that 
Paller teaches an oven comprising a supporting plate (110) and a bottom plate (112) further comprising: a plurality of additional outlets for heated air (see 120 & 122) formed to pass through the bottom plate such that the heated air generated from the burner (140) is guided toward side walls of the cooking chamber through the plurality of additional outlets for heated air; wherein: the bottom plate comprises a bottom plate body (see 114 & 118) in which the plurality of additional outlets for heated air are formed; and a border part formed along edges of the plurality of additional outlets for heated air (see again at least 118 which forms a border along edges of the plurality of additional outlets for heated air 122), and extending in a downward direction from the bottom plate body (border part 118 extends in a downward direction from the bottom plate body 114).

    PNG
    media_image4.png
    441
    1269
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Choo in view of Li to further comprise: a plurality of additional outlets for heated air formed to pass through the bottom plate such that the heated air generated from the burner is guided toward side walls of the cooking chamber through the plurality of additional outlets for heated air; wherein: the bottom plate comprises a bottom plate body in which the plurality of additional outlets for heated air are formed; and a border part formed along edges of the plurality of additional outlets for heated air, and extending in a downward direction from the bottom plate body as taught and/or suggested by Paller, since such a modification would further assist in directing the heated air as desired, in this case towards the sides or center of the cooking chamber in order to better regulate heat distribution within said oven chamber.  
Regarding Claim 14, Li teaches: a burner accommodation chamber (2) below the bottom wall (indicated in annotated Fig. 2 of Li above) of the cooking chamber (1) and configured to accommodate the burner (3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Choo to comprise a burner accommodation chamber below the bottom wall of the cooking chamber and configured to accommodate the burner as taught and/or suggested by Li, since such a modification would provide a protected space or enclosure to house said burner thereby protecting the burner and separating the burner from other heat sensitive parts of the oven.  
Choo in view of Li does not disclose wherein the burner comprises a first pipe arranged to be adjacent to a first side wall of the burner accommodation chamber; a second pipe 
Paller teaches an oven including a burner (140) which comprises a first pipe (144) arranged to be adjacent to a first side wall of the burner accommodation chamber; a second pipe (148) arranged to be adjacent to a second side wall of the burner accommodation chamber opposite to the first side wall; and a third pipe (146) arranged to be adjacent to the door and connecting the first pipe to the second pipe, wherein each of the first pipe and second pipe has a plurality of first discharge holes (143) formed thereon to discharge the heated air generated from the burner toward the side walls of the cooking chamber through the plurality of additional outlets for heated air (120/122), and wherein the third pipe has a plurality of second discharge holes (also 143) formed thereon to discharge the heated air generated from the burner.

    PNG
    media_image5.png
    656
    1820
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Choo in view of Li wherein the burner comprises a first pipe arranged to be adjacent to a first side wall of the burner accommodation chamber; a second pipe arranged to be adjacent to a second side wall of the burner accommodation chamber opposite to the first side wall; and a third pipe arranged to be adjacent to the door and connecting the first pipe to the second pipe, wherein each of the first pipe and second pipe has a plurality of first discharge holes formed thereon to discharge the heated air generated from the burner toward the side walls of the cooking chamber through the plurality of additional outlets for heated air, and wherein the third pipe has a plurality of second discharge holes formed thereon to discharge the heated air generated from the burner toward the door through the outlet for heated air as taught and/or suggested by Paller, since such a modification would coordinate the shape of the burner with the heated air outlets thereby providing a shorter flow path for said heated air into the desired areas of the cooking chamber thus maximizing the heat supplied to said cooking chamber and minimizing heat transfer to structural elements which would cool the heated air thus enhancing the thermal efficiency of said oven. 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Li and Paller.
Regarding Claims 16-18, Choo in view of Li and Paller discloses the claimed limitations as is evident from the discussion of the references above. In the interest of brevity, the claim limitations and the obviousness rationale for combining the references already discussed above will not be repeated here.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Li and Paller as applied to Claim 18 above, and further in view of Rogers.
Regarding Claim(s) 19-20, Choo in view of Li, Paller and Rogers discloses the claimed limitations as is evident from the discussion of the references above. In the interest of brevity, the claim limitations and the obviousness rationale for combining the references already discussed above will not be repeated here.
Allowable Subject Matter
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably 

    PNG
    media_image6.png
    602
    524
    media_image6.png
    Greyscale


    PNG
    media_image6.png
    602
    524
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    606
    831
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    606
    844
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    477
    1123
    media_image9.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799